Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
En ocasiones nos cuestionamos el porqué dedicamos tiempo de nuestro recargado calendario de trabajo para so-litariamente disentir de decisiones de este Tribunal, re-frendadas por una mayoría absoluta de los integrantes del mismo, en las cuales asumimos posiciones en ciertos casos que resultan ser antipáticos no sólo para la inmensa ma-yoría de nuestra ciudadanía sino que, inclusive, para noso-tros mismos.
La contestación a dicha interrogante resulta ser sor-prendentemente sencilla: el hacerlo es un deber y obliga-ción ineludible del desempeño responsable del cargo que ocupamos; ello independientemente de cualquier otra con-sideración referente a personas o hechos específicos en-vueltos en el caso en particular en ese momento ante nues-tra consideración.
La decisión mayoritaria emitida por el Tribunal en el presente caso —el cual, no hay duda, es uno sumamente antipático debido a que todo tiende a indicar que los aquí apelantes efectivamente estaban envueltos en el repug-nante y canceroso tráfico ilegal de armas y narcóticos— es un vivo ejemplo de la inaceptable máxima o proposición de que “el fin justifica los medios”; máxima que nunca puede servir de fundamento jurídico a una convicción criminal bajo el ordenamiento vigente en nuestro País.
*491I
En el presente caso la orden de allanamiento emitida contra la residencia propiedad del matrimonio compuesto por los apelantes Jorge L. Pagán Santiago y Nereida Ortiz Sánchez se obtiene, principalmente, a base de la declara-ción del agente Félix Bauzó Carrasquillo quien declaró, en síntesis y en lo pertinente, que recibió una alegada confi-dencia anónima sobre trasiego de drogas en dicha residen-cia —la A-18 de la Urbanización Esmeralda de Caguas, Puerto Rico— y de unas observaciones que éste supuesta-mente hiciera, durante la “vigilancia” que de la misma lle-vara a cabo como consecuencia de la confidencia recibida; observaciones que alegadamente corroboraron la informa-ción brindada en la mencionada confidencia anónima.
Resulta necesario enfatizar el hecho de que el agente Bauzó Carrasquillo declaró que, durante la mencionada vi-gilancia, él pudo observar un letrero frente a la residencia en controversia que leía “A-18” y que, luego de efectuado el allanamiento, él estuvo presente cuando otro agente —de nombre Jaime García Butler— fotografió el frente de la casa del matrimonio apelante, fotografía de la cual surge el referido letrero localizado en el frente de la misma. El agente Bauzó Carrasquillo identificó, durante el proceso ce-lebrado, las referidas fotografías.
¿Cuál es la importancia de todo esto? Sencillo. La resi-dencia allanada no es la número A-18 de la Urb. Esmeralda; la misma es la número A-17.
¿Cómo se explica, entonces, el testimonio del agente Bauzó Carrasquillo a los efectos de que él vio, con sus pro-pios ojos, un letrero contentivo de “A-18”; que estuvo pre-sente cuando se fotografió dicha casa con el referido le-trero, y la identificación que hiciera de dichas fotografías?
Nuevamente, sencillo. El agente Bauzó Carrasquillo mintió flagrantemente sobre ese hecho; más que mentir, Bauzó Carrasquillo fabricó esa prueba. Ello no lo afirma-*492mos nosotros a nivel apelativo. Dicha determinación y con-clusión la hace el propio juez que presidió los procedimien-tos a nivel de instancia.
Conforme, inclusive, surge de la propia Opinión mayo-ritaria emitida por el Tribunal, el magistrado de instancia expresamente determinó que lo del letrero, contentivo de la numeración A-18, frente a la residencia en controversia, y lo de las fotografías demostrativas de ese hecho habían sido efectivamente una fabricación de los agentes de la Policía.
Procede, entonces, que uno se pregunte ¿cómo es posible que, estando basado el allanamiento en el testimonio del agente Bauzó Carrasquillo, dicho magistrado emitiera un fallo de culpabilidad contra los apelantes, esto es, le diera crédito a la declaración de dicho agente en lugar de recha-zar la misma como falsa y, en consecuencia, suprimir la evidencia ocupada durante el allanamiento efectuado?
Sorprendentemente —y, tenemos que añadir, de la ma-nera más ingenua imaginable— el referido juez contestó dicha interrogante expresando que “unos comerciantes en drogas narcóticas y armas de fuego” no se pueden “benefi-ciar” de la fabricación de prueba, por parte de agentes del orden público, que claramente se desprende de la totalidad de la evidencia que desfilara ante él. En otras palabras, el “fundamento jurídico” detrás de la determinación, o fallo, de culpabilidad emitido por el tribunal de instancia en el presente caso lo es la antes mencionada máxima de que “el fin justifica los medios utilizados”. Esto es, como en el re-gistro realizado se ocuparon armas y narcóticos —razón por la cual los aquí apelantes, conforme expresa el juez de instancia, son “comerciantes en drogas narcóticas y armas de fuego”— no importa que el testimonio del agente que sirviera de base a la expedición de la orden de allana-miento sea o no falso o que dicho agente haya fabricado prueba para sostener el caso. Lo único que importa, en opinión del referido magistrado, es que en el allanamiento *493se ocupó material delictivo. Ciertamente no podemos, como lo hace la mayoría del Tribunal, refrendar dicha posición.
Sabido es que este Tribunal, reiteradamente, ha resuelto que el mero hecho de que un registro y allanamiento rinda frutos criminosos nunca puede ser utilizado como funda-mento para convalidar la ilegalidad del registro y allana-miento efectuado. Pueblo v. Barrios, 72 D.P.R. 171 (1951); Pueblo v. González Rivera, 100 D.P.R. 651 (1972); Pueblo v. Castro Santiago, 123 D.P.R. 894 (1989).
Si ello fuera de forma contraria, meramente bastaría para validar un registro y allanamiento que el Estado de-mostrara que ocupó material delictivo en el registro y alla-namiento que llevó a cabo. Esto es, no tendría el Estado que cumplir con el mandato constitucional contenido en la Sec. 10 del Art. II de la Constitución del Estado Libre Aso-ciado, L.P.R.A., Tomo 1, la cual, en lo pertinente, dispone que sólo se expedirán mandamientos autorizando regis-tros, allanamiento o arrestos por autoridad judicial única-mente cuando exista causa probable apoyada en juramento o afirmación describiendo el lugar a registrarse y las per-sonas a detenerse o las cosas a ocuparse.
En vista de ese claro y expreso mandato constitucional —y como debería de resultar obvio, de los hechos antes reseñados, para cualquier persona— las armas y drogas narcóticas ocupadas en la residencia aquí allanada nunca debieron ser admitidas en evidencia. En primer lugar, y como es de todos conocido, uno de los fundamentos a base de los cuales se puede solicitar, y decretarse, la supresión de una evidencia ocupada durante un allanamiento es la insuficiencia de “cualquier declaración jurada que sirvió de base a la expedición de la orden de allanamiento porque lo afirmado bajo juramento en la declaración es falso, total o parcialmente”. Regla 234(f) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Véase, en adición, Pueblo v. Bonilla Romero, 120 D.P.R. 92 (1987).
Como anteriormente señaláramos, el juez de instancia *494determinó que era completamente falso lo declarado por el agente Bauzó Carrasquillo a los efectos de que durante la vigilancia que él prestara, como consecuencia de la confi-dencia anónima que recibiera, él pudiera haber observado que frente a la residencia en controversia había un letrero que describía la misma como la “A-18” de la Urbanización Esmeralda. La Opinión mayoritaria emitida por el Tribunal, con el objetivo de “salvar” ese obstáculo y poder soste-ner la legalidad de la orden de allanamiento, conveniente-mente se escuda tras la norma jurisprudencial a los efectos de que el “que un testigo falte a la verdad en una parte de su testimonio no conlleva que necesariamente deba descar-tarse el resto de la declaración. Pueblo v. López Rivera, 102 D.P.R. 359 (1974) ...”. (Énfasis suplido.) Opinión mayorita-ria, pág. 483.
Pero, es que en el presente caso hay algo más. En primer lugar, el testimonio falso prestado por el agente, como ve-remos más adelante, versa sobre un hecho sustancial; si-tuación que tiene la consecuencia de viciar su restante tes-timonio respecto a las supuestas observaciones que él alega haber hecho durante la vigilancia realizada. En se-gundo lugar, el juez de instancia, como indicáramos ante-riormente, meramente no se limitó a decir que este testigo había “faltado a la verdad” en parte de su testimonio. Dicho magistrado expresamente concluyó que el agente Bauzó Carrasquillo había “fabricado” prueba. Procede que nos cuestionemos entonces, si meramente estamos ante un testigo que en algún momento de su testimonio incurre en una contradicción, o que dice una mentirilla, o, por el con-trario, ante un consciente prevaricador que, intencional y bochornosamente, fabrica prueba.
Debemos, en consecuencia, preguntarnos: ¿merece al-gún crédito el testimonio de esa persona que, con su con-ducta ilegal, mancha el honor y la reputación del honroso cuerpo al cual pertenece? Si el “fin justifica los medios”, como aparentemente entiende tanto el tribunal de instan-*495cia como una mayoría de los integrantes de este Tribunal, la contestación debe de ser en la afirmativa. Si, por el con-trario, nuestro sistema de justicia es uno de ley y de res-peto a la verdad, entonces la contestación tiene que ser en la negativa.
¿Por qué la fabricación de prueba? La contestación a dicha interrogante nos lleva al segundo fundamento en apoyo de nuestra contención a los efectos de que el material delictivo ocupado en la residencia allanada no era admisi-ble en evidencia; ello por dos (2) razones: porque la orden de allanamiento emitida concedía “discreción” a los agen-tes para allanar más de una residencia, y en segundo tér-mino, por razón de que el allanamiento efectuado es ilegal por haber sido realizado en una residencia distinta a la aparentemente indicada, por número, en la orden a esos efectos expedida por el Tribunal de Distrito. Veamos.
La declaración jurada que prestara el agente Bauzó Ca-rrasquillo con el propósito de lograr la expedición de la orden de allanamiento en controversia —la cual juramentó el 11 de octubre de 1987 ante la Juez del Tribunal de Dis-trito de Puerto Rico, Hon. Josefina López de Font— en adi-ción a brindar una somera descripción de la residencia a ser allanada, identifica la residencia objeto de la confiden-cia anónima, y en relación con la cual él prestara una ale-gada vigilancia, como la A-18 de la citada Urb. La Esmeralda; la cual residencia, conforme lo expresado en dicha declaración jurada:
...Por el lado derecho colinda con la residencia A-17, la cual tiene un portón de rejas color negra y varias palmas y el camino no está pavimentado. Por el lado izquierdo colinda con la resi-dencia A-19, por el frente colinda con la Calle Principal de la Urb. La Esmeralda de Caguas. (Enfasis suplido.) Caso Núm. CR-88-66, Alegato del Procurador General, pág. 33.
Como consecuencia de lo afirmado bajo juramento por Bauzó Carrasquillo en dicha declaración, la mencionada magistrada expidió ese mismo día 11 de octubre de 1987 *496una orden de allanamiento contra la residencia sita en el número A-18 de la Urbanización La Esmeralda, Caguas, Puerto Rico. ¿Qué sucede? La residencia, perteneciente a los apelantes Pagán Santiago y Ortiz Sánchez, que los agentes allanaron no es la A-18, sino que la A-17. Ahí la razón de la fabricación de las fotografías con un letrero con el número A-18. Dichos funcionarios —conocedores de nuestra jurisprudencia a los efectos de que es defectuosa y nula una orden de allanamiento que conceda discreción a los agentes de la Policía para allanar una (1) de dos (2) o de varias casas, Pueblo v. Cruz Martínez, 92 D.P.R. 747, 749 (1965), y aparentemente duchos en la fabricación de prueba para “cuadrar” un caso— se “aseguraron” de que la validez de dicha orden pudiera ser sostenida en corte po-niéndole un letrero con el número A-18 a la residencia A-17 de la Ürb. La Esmeralda y fotografiando la misma con dicho letrero; esto es, “arreglaron” la escena de los hechos para conformarla al testimonio perjuro del agente Bauzó Carrasquillo. Dicha actuación o conducta —reprochable y delictiva— es la que este Tribunal en el día de hoy refrenda al confirmar las convicciones decretadas a nivel de instancia.
hH I — I
Conforme surge de la Opinión mayoritaria, contra los apelantes Milagros Figueroa y Rafael Santiago —personas que, aun cuando no residían en la residencia ilegalmente allanada, se encontraban presentes en la sala de dicha re-sidencia el día del allanamiento— el Estado radicó acusa-ciones por infracciones al Art. 401 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2401, y al Art. 8 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. see. 418, los cuales son delitos graves, y por infracciones a los Arts. 4 y 6 de la Ley de Armas de Puerto Rico, 25 L.P.R.A. sees. *497414 y 416, los cuales están catalogados como delitos menos graves.
De acuerdo con el procedimiento pautado por las Reglas de Procedimiento Criminal, los pliegos acusatorios por los delitos menos graves —por no tener derecho a vista preli-minar bajo la Regla 23 de Procedimiento Criminal, 34 L.P.R.A. Ap. II— fueron radicados “directamente” ante el Tribunal Superior de Puerto Rico, Sala de Caguas, y las denuncias por los dos delitos graves antes mencionados fueron referidos al Tribunal de Distrito para la celebración de la antes mencionada vista preliminar. Procede que se enfatice, en este momento, que todo el material delictivo fue ocupado en la residencia como consecuencia del allana-miento allí realizado y que estas dos personas fueron acu-sadas, respecto a dicho material delictivo, por meramente encontrarse allí presentes al momento de dicho allanamiento.
En otras palabras, la ocupación de Id evidencia contra los apelantes ocurrió en un mismo evento, no susceptible de fraccionamiento fáctico ni jurídico, y por el mero hecho de estar allí presentes al momento de la ocupación de la misma. Veamos la importancia de ello.
Como se expresa en la propia Opinión emitida por el Tribunal en el día de hoy, el juez del Tribunal de Distrito que presidió la celebración de la vista preliminar que esta-blece la citada Regla 23 de Procedimiento Criminal deter-minó no causa contra los apelantes Figueroa y Santiago en relación con los dos delitos graves que se le imputaban. Inconforme con dicha determinación de no causa, el Estado acudió en alzada, conforme establece la Regla 24(c) de Pro-cedimiento Criminal, 34 L.P.R.A. Ap. II, ante un juez del Tribunal Superior de Puerto Rico. Dicho magistrado con-firmó o ratificó la determinación de no causa que había realizado anteriormente el magistrado del Tribunal de Distrito.
A base de ello, la representación legal de Milagros Fi*498gueroa y Rafael Santiago, diligentemente solicitaron del Tribunal Superior, Sala de Caguas, la desestimación de los pliegos acusatorios radicados contra dichas personas por las alegadas infracciones a los Arts. 4 y 6 de la Ley de Armas de Puerto Rico, ante, por razón de cosa juzgada y/o impedimento colateral por sentencia. Dicho planteamiento fue declarado sin lugar por el tribunal de instancia. En su escrito de apelación los referidos apelantes le imputan al foro de instancia haber errado al así resolver. Contrario a lo que sostiene la mayoría de los integrantes de este Tribunal, somos del criterio que le asiste la razón a los referidos apelantes en dicho planteamiento. Veamos por qué.
Como certera y correctamente señala la representación legal de Milagros Figueroa y Rafael Santiago en el alegato que radicaron, el ordenamiento penal vigente en nuestra jurisdicción reconoce la doctrina de impedimento colateral por sentencia. La misma recoge la norma de que una sen-tencia resulta concluyente entre las mismas partes si versa y conlleva la relitigación en un caso posterior de las cues-tiones de hecho esenciales, adjudicadas y determinadas previamente en tal sentencia. Pueblo v. Pagán Pagán, 100 D.P.R. 532 (1972); Pueblo v. Landmark, 100 D.P.R. 73 (1971). Se acepta que ello impide la ventilación de un se-gundo proceso y es motivo de desestimación, aun cuando se trate de un delito distinto, si dentro de la adjudicación del caso anterior, clara, directamente, se dilucidaron y resol-vieron hechos necesariamente decisivos para el segundo. A esos efectos, véanse: Pueblo v. Lugo, 64 D.P.R. 554, 559-560 (1945); Pueblo v. Ortiz Marrero, 106 D.P.R. 140 (1977).
La Mayoría del Tribunal rechaza la aplicación de esta doctrina al caso de los apelantes Figueroa y Santiago ba-sándose en que en los casos antes citados, a diferencia del presente, hubo “una sentencia final y firme de parte del Tribunal de Distrito” —(énfasis suprimido) opinión mayo-ritaria, págs. 488-489)— en el primer caso, mientras que en la situación de autos “todo lo que se celebró fue *499una vista preliminar donde se determinó que no existía causa probable para enjuiciar a los apelantes por los deli-tos graves que le habían sido imputados”. íd., pág. 489.
Dicho argumento es tan flagrantemente erróneo que realmente no hay que extenderse mucho para refutarlo. El Tribunal se olvida del hecho que, conforme establecen las citadas Reglas 23 y 24 de Procedimiento Criminal, la de-terminación de no causa probable que originalmente emi-tiera el Tribunal de Distrito, la cual fue ratificada en al-zada por el Tribunal Superior, tuvo el efecto de exonerar totalmente a estas dos personas de los delitos graves que se le imputaban y el de impedir que el Ministerio Fiscal pueda presentar acusación alguna contra dichas personas en relación con dichos delitos.
Somos del criterio que, a los efectos de la doctrina de impedimento colateral, no existe diferencia alguna entre una sentencia absolutoria, emitida la misma después de la celebración de un juicio, y una resolución exoneratoria, emitida después de la celebración de una vista preliminar. Ambas —la sentencia absolutoria y la resolución exonera-toria— tienen el efecto de impedir que la persona pueda ser procesada por otros delitos relacionados siempre que —como sucede en el presente caso— estén presentes cues-tiones de hecho decisivas para todos los casos que necesa-riamente fueron objeto de adjudicación en el primer proce-dimiento celebrado.
En las dos vistas preliminares celebradas en el presente caso, en cuanto a los delitos graves, y en el juicio que da origen a esta apelación, la cuestión fundamental de hecho decisiva a dilucidar lo era si, por el mero hecho de estar presentes los apelantes Figueroa y Santiago en la residen-cia allanada, se le podía imputar a éstos la posesión tanto de los narcóticos como de las armas de fuego allí ocupadas. Dos (2) magistrados —luego de escuchar la prueba de cargo en dos (2) ocasiones— determinaron que ni tan si-quiera existía causa probable para radicar acusación con*500tra éstos. Al así resolver, necesariamente dilucidaron el he-cho decisivo de la posesión en contra de la contención del Estado. Ese hecho, igualmente, estaba presente en los ca-sos que, por infracción a los Arts. 4 y 6 de la Ley de Armas de Puerto Rico, ante, se celebraron ante el foro de instancia. El mismo, en consecuencia, no podía ser reliti-gado nuevamente. Véase Pueblo v. Ortiz Marrero, ante.
hH hH HH
En resumen —y en relación con todos y cada uno de los apelantes— disentimos de la Opinión mediante la cual el Tribunal confirma las sentencias apeladas por entender que el material delictivo ocupado por los agentes del orden público en la residencia perteneciente a los apelantes Pa-gán Santiago y Ortiz Sánchez no debió haber sido admi-tida en evidencia por razón de que: (1) lo afirmado bajo juramento en la declaración jurada que sirvió de base a la expedición de la orden de allanamiento es falso, total o parcialmente, Regla 234(f) de Procedimiento Criminal, ante; (2) debido a que la orden de allanamiento expedida es fatalmente defectuosa ya que concedía discreción a los re-feridos agentes del orden público para allanar una (1) de dos (2) o varias residencias, Pueblo v. Cruz Martínez, ante, y (3) debido a que la residencia efectivamente allanada por la Policía fue una distinta a la que aparentemente indi-caba, por número, la orden a esos efectos expedida por el tribunal que emitió la misma.
Ya únicamente en cuanto a los apelantes Milagros Figueroa y Rafael Santiago, disentimos por razón de enten-der que en relación con las acusaciones que contra ellos se dilucidaron en el foro de instancia es de aplicación la doc-trina de impedimento colateral por sentencia.